          Case 2:18-cv-00388-APG-BNW Document 87 Filed 12/29/20 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 SUNDANCE MEDIA GROUP, LLC,                            Case No.: 2:18-cv-00388-APG-BNW

 4          Plaintiff                                  Order Requiring Defendant to Produce
                                                                Redacted Invoices
 5 v.

 6 YUNEEC USA, INC.,

 7          Defendant

 8         Defendant Yuneec USA, Inc. moves for an award of its attorneys’ fees and costs. ECF

 9 No. 78. I intend to grant that request in some amount. But Yuneec has denied plaintiff

10 Sundance Media Group, LLC a meaningful opportunity to review the fee request because

11 Yuneec provided Sundance heavily redacted invoices. I thus defer ruling on the motion until

12 Yuneec revises its redactions.

13         Yuneec attached to its fee motion redacted copies of its counsel’s invoices. The

14 redactions delete all descriptions of the work performed for every time entry. Although Yuneec

15 submitted unredacted versions for in camera review, it gave Sundance only the redacted

16 versions. Thus it is impossible for Sundance to evaluate whether the work performed and hours

17 charged were reasonable. Redacting time entries is appropriate to protect an attorney’s work

18 product and to preserve an attorney-client privileged communication. But when a party seeks to

19 recover fees, it must disclose enough information for the court and opposing party to evaluate the

20 propriety of the request. United States ex rel. Cretney-Tsosie v. Creekside Hospice II, LLC, No.

21 2:13-cv-00167-APG-PAL, 2018 WL 4409367, at *4 (D. Nev. Sept. 17, 2018).

22         Having reviewed Yuneec’s unredacted invoices, I find that few of Yuneec’s time entries

23 should be redacted. Entries such as “engage in meet and confer conference with opposing
          Case 2:18-cv-00388-APG-BNW Document 87 Filed 12/29/20 Page 2 of 2




 1 counsel” and “review complaint to determine what media was subject to the copyright claim” do

 2 not reveal privileged communications or work product. Proper redactions might say “confer

 3 with client about [REDACTED]” or “research and analyze caselaw in support of

 4 [REDACTED].” Yuneec’s redactions make it impossible for Sundance to evaluate and object to

 5 Yuneec’s fee request. I thus will require Yuneec to provide Sundance revised redactions that

 6 disclose more detail about its counsel’s time entries. I also will allow Sundance to file a

 7 supplemental objection, if it has any, limited to the specifics of the time entries.

 8         I THEREFORE ORDER defendant Yuneec USA, Inc. to file and serve upon plaintiff

 9 Sundance revised redactions to its invoices by January 15, 2021. After Sundance has had a

10 reasonable time to review those invoices, the parties shall confer to attempt to reach an

11 agreement on an appropriate fee award. Sundance may file an objection to the fee request—

12 limited solely to the time entries—within 14 days of receipt of the revised redactions. Yuneec

13 may reply to that objection within 14 days of the filing of the objection.

14         DATED this 29th day of December, 2020.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23



                                                      2
